TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00746-CV



                            Gene Doss Construction, Inc., Appellant

                                                  v.

                    Frank Smith’s, Inc. d/b/a The Deadfish Grill, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 245,047-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee Frank Smith’s, Inc. has filed a petition for chapter 11 bankruptcy

(United States Bankruptcy Court, W.D. Tex., Waco Division, Case Number 12-61194-cag).

Accordingly, this appeal is automatically stayed. See 11 U.S.C.A. § 362(a) (West Supp. 2012). Any

party may file a motion to reinstate upon the occurrence of an event that allows the case to proceed

or if any party believes the automatic stay does not apply to this appeal. See Tex. R. App. P. 8.3(a).

Failure to notify this Court of a lift in the automatic stay or termination of the bankruptcy case may

result in the dismissal of the cause for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               ____________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Bankruptcy

Filed: December 28, 2012